CCA 37329. On consideration of the Appellee’s petition for reconsideration of this Court’s decision in the above-captioned case, 69 M.J. 338 (C.A.A.F.2011), the answer thereto, the motion of the Navy-Marine Corps Appellate Government Division for leave to file an amicus petition for reconsideration, and the amicus petition for reconsideration, it is ordered that the Navy-Marine Corps Appellate Government Division’s motion for leave to file an amicus petition for reconsideration will be considered as a motion to file an amicus curiae brief in support of Appellee’s petition for reconsideration under U.S.C.A.A.F. Rule 26, and will be, and the same is, hereby granted, and that the Appellee’s petition for reconsideration be, and the same is, hereby denied.